FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

NATURAL RESOURCES DEFENSE               
COUNCIL, INC.; THE INTERNATIONAL
FUND FOR ANIMAL WELFARE;
CETACEAN SOCIETY INTERNATIONAL;
LEAGUE FOR COASTAL PROTECTION;
OCEAN FUTURES SOCIETY; JEAN-
MICHEL COUSTEAU,
                Plaintiffs-Appellees,
CALIFORNIA COASTAL COMMISSION,
                Intervenor-Appellee,          No. 08-55054
                  v.                            D.C. No.
DONALD C. WINTER, Secretary of              CV-07-00335-FMC
the Navy; UNITED STATES                     Central District
DEPARTMENT OF THE NAVY; CARLOS                of California,
M. GUTIERREZ, Secretary of the                 Santa Ana
Department of Commerce;                          ORDER
NATIONAL MARINE FISHERIES
SERVICES; WILLIAM HOGARTH,
Assistant Administrator for
Fisheries of the National
Oceanographic and Atmospheric
Administration; CONRAD C.
LAUTENBACHER, JR., Administrator
of the National Oceanographic and
Atmospheric Administration,
             Defendants-Appellants.
                                        
    On Remand From The United States Supreme Court

                    Filed March 25, 2009


                             3767
3768                   NRDC v. WINTER
       Before: Betty B. Fletcher, Dorothy W. Nelson, and
               Stephen Reinhardt, Circuit Judges.


                         COUNSEL

Ronald J. Tenpas (argued), Acting Assistant Attorney Gen-
eral; Kathryn E. Kovacs, Michael R. Eitel, Luther L. Hajek,
and Allen M. Brabender, Appellate Section, U.S. Department
of Justice, Environment & Natural Resources Division, Wash-
ington, D.C.; Craig D. Jensen and J. Page Turney, Office of
General Counsel, Department of the Navy, for the federal
defendants-appellants.

Joel R. Reynolds, Andrew E. Wetzler, Cara A. Horowitz, Nat-
ural Resources Defense Council, Inc., Santa Monica, Califor-
nia; Richard B. Kendall (argued), Gregory A. Fayer, and Josh
B. Gordon, Irell and Manella LLP, Los Angeles, California,
for the plaintiffs-appellees.

Edmund G. Brown, Jr., Thomas Greene, J. Matthew Rodri-
guez, Gordon Burns, Jamee Jordan Patterson (argued), Office
of the Attorney General of California, for intervener-appellee
California Coastal Commission.

Theodore G. Meeker, Attorney at Law, Honolulu, Hawaii, for
amicus curiae Honolulu Council of the Navy League of the
United States.

David K. Mears, Environmental and Natural Resources Law
Clinic, Vermont Law School, South Royalton, Vermont, for
amicus curiae Law Professors Hope Babcock, David Cassuto,
Stephen Dycus, James R. May, Ann Powers, and Gerald Tor-
res.
                     NRDC v. WINTER                   3769
                         ORDER

  We remand to the district court to comply with the United
States Supreme Court’s decision in Winter v. Natural
Resources Defense Council, Inc., 129 S. Ct. 365 (2008).
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.